2/13/2015                                                                      TDCJ Offender Details

                                                                                                       TDCJ Home   New Offender Search
  *-! Texas Department of Criminal Justice                                                    E3


   Offender Information Details
     Return to Search list




   SID Number:                                                             08045101

   TDCJ Number:                                                            01675153

   Name:                                                                   PORTER.STEVEN

   Race:                                                                   W

   Gender:                                                                 M

   DOB:                                                                    1976-02-10

   Maximum Sentence Date:                                                  2038-02-07

   Current Facility:                                                       SMITH

   Projected Release Date:                                                 2038-02-07

   Parole Eligibility Date:                                                2023-02-07

   Offender Visitation Eligible:                                           YES

   Information provided is updated once daily during weekdays and multiple times
   per day
   on visitation days. Because this information is subject to change, family
   members and
   friends are encouraged to call the unit prior to traveling for a visit.



   SPECIAL INFORMATION FOR SCHEDULED RELEASE:


   Scheduled Release Date:                                             Offender is not scheduled for release at
                                                                       this time.

   Scheduled Release Type:                                             Will be determined when release date is
                                                                       scheduled.

   Scheduled Release                                                   Will be determined when release date is
   Location:                                                           scheduled.




       Parole Review Information

   Offense History:
   I Offense                                                     Sentence                          C3S6

http://offender.tdcj .state.tx.us/OffenderSearch/offenderDetail.action?sid=08045101                                                      1/2
2/1:5/2015                                                                     TDCJ Offender Details

             Date                   Offense                          Date             County           No.   Sentence (YY-
                                                                                                               1V1M-DD)

                                                                                                     F-
                        AGG SEX ASLT CHILD 14 A-
      2007-09-04                                                  2010-10-15          DALLAS      0741472-      30-00-00
                                  V
                                                                                                     P

                                                                                                     F-
                          AGG SEX ASLT CHILD 14
      2007-10-16                                                  2010-10-15          DALLAS      0741259-      30-00-00
                                MOUTH
                                                                                                     P

                                                                                                     F-
                        AGG SEX ASLT CHILD 14 A--
      2007-09-05                                                  2010-10-15          DALLAS      0741471-      30-00-00
                                  V
                                                                                                     P

      2007-06-01           AGG SEX ASLT CHILD                     2011-05-19          KAUFMAN     26477-86      30-00-00




     Return to Search list




   The Texas Department of Criminal Justice updates this information regularly to ensure that it is
   complete and accurate, however this information can change quickly. Therefore, the information on
   this site may not reflect the true current location, status, scheduled termination date, or other
   information regarding an offender.

   For questions and comments, you may contact the Texas Department of Criminal Justice, at (936)
   295-6371 or webadmin(q)_tdcj.texas.gov. This information is made available to the public and law
   enforcement in the interest of public safety. Any unauthorized use of this information is forbidden and
   subject to criminal prosecution.


                                                 New Offender Search                   TDCJ Home Page




http://offender.tdcj .state.tx.us/OffenderSearch/offenderDetail.action?sid=08045101                                          2/2